UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1082



JIN QING WANG,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-911-532)


Submitted:   October 31, 2007           Decided:    December 26, 2007


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Frederic W. Schwartz, Jr., Washington, D.C., for Petitioner. M.
Jocelyn Lopez Wright, Assistant Director, Kathryn L. Moore, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jin Qing Wang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.*              Wang challenges

the immigration judge’s finding that his testimony was not credible

and   that   he   otherwise   failed      to   meet   his   burden   of   proving

eligibility for asylum.       We will reverse this decision only if the

evidence “was so compelling that no reasonable fact finder could

fail to find the requisite fear of persecution,” Rusu v. INS, 296
F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks and

citations omitted), and we uphold credibility determinations if

they are supported by substantial evidence, Tewabe v. Gonzales, 446
F.3d 533, 538 (4th Cir. 2006).

             We   have   reviewed   the    administrative     record      and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Wang failed to

establish    past   persecution     or    a    well-founded   fear   of    future



      *
      Wang does not challenge the denial of relief under the
Convention Against Torture, and therefore, this claim is abandoned.
See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(holding that failure to raise a challenge in an opening brief
results in abandonment of that challenge).




                                    - 2 -
persecution on a protected ground, as necessary to establish

eligibility for asylum.   See 8 C.F.R. § 1208.13(a) (2007) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same).    Moreover, because Wang cannot sustain his burden on the

asylum claim, he cannot establish entitlement to withholding of

removal.   See Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004)

(“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the

same--an applicant who is ineligible for asylum is necessarily

ineligible for withholding of removal under [8 U.S.C.] § 1231(b)(3)

[(2000)].”).

           Accordingly, we deny Wang’s petition for review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                               - 3 -